ADVISORY ACTION ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issues
	In claim 10, the new issues are (1) changing "at least" to --the distance d being substantially constant-- and (2) adding --over an entire height h of the at least one circumferentially reinforcing element and--.
remarks
	Applicant argues that Perrin should not be considered prior art under 102(a)(1).  In the 103 rejection of claims 10-18 in the Final Office Action dated 3-1-22, Perrin (US 2019/0255887 or WO 2018/002488) was applied as an optional reference.
US 2019/0255887 (Perrin) is an English language equivalent of WO 2018/002488 (Perrin).  US 2019/0255887 (Perrin, published 8-22-19) is not available as prior art under 102(a)(1).  However, WO 2018/002488 (Perrin, published 1-4-18) is available as prior art under 102(a)(1).  With respect to WO 2018/002488, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Without an English translation of applicant's foreign priority application, the earliest filing date to which claims 10-18 of this application are entitled is 3-19-18.  The publication date (1-4-18) of WO 2018/002488 (Perrin) is before the earliest filing date (3-19-18) to which claims 10-18 of this application are entitled.
	Applicant argues that Perrin should not be considered prior art under 102(a)(2).  In the 103 rejection of claims 10-18 in the Final Office Action dated 3-1-22, Perrin (US 2019/0255887 or WO 2018/002488) was applied as an optional reference. US 2019/0255887 (Perrin) is an English language equivalent of WO 2018/002488 (Perrin).  US 2019/0255887 (Perrin, effectively filed date of 6-30-16 / 12-2-16) is available as prior art under 102(a)(2).  WO 2018/002488 (Perrin, effectively filed date of 6-30-16 / 12-2-16) is available as prior art under 102(a)(2).  The effectively filed date (6-30-12 / 12-2-16) of either US 2019/0255887 (Perrin) or WO 2018/002488 (Perrin) is before the earliest filing date (3-19-18) to which claims 10-18 of this application are entitled.  Applicant states "... both the present application and Perrin should have been assigned or subject to an obligation to assign to Compagnie Generale des Etablissements Michelin, not later than the effective filing date of the claimed invention ..." (emphasis added).  The use of the term "should" renders this statement insufficient to establish common ownership to disqualify Perrin (US 2019/0255887 or WO 2018/002488) as prior art under 102(a)(2).  See MPEP 717.02(b).  
	Applicant's remaining arguments are not commensurate in scope with the pending claims and are therefore not persuasive because they relate to a claim amendment which has not been entered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 6, 2022